Exhibit 10.75

Apache Corporation

Amendment of Restricted Stock Unit Awards

 

Recipient Name:

Thomas E. Voytovich (“Recipient”, “Employee,” “you” or “your”)

 

Company:

Apache Corporation

 

Amendment:

This is a summary of the amendment of the terms of your grant(s) of Restricted
Stock Units (“RSUs”) under certain prior notices (the “Grant Notices”) subject
to the terms of the Apache Corporation 2011 Omnibus Equity Compensation Plan, as
amended (the “Plan”) and the Restricted Stock Unit Award Agreements (the
“Agreements”).

 

  You were previously awarded Apache Corporation RSUs in accordance with the
terms of the Plan and the Agreements. In connection with your release from
service with the Company effective November 30, 2015 (the “Termination Date”)
and the terms of the release and settlement agreement between you and the
Company (the “Release Agreement”), for purposes of continued vesting of the
prorated portion of your outstanding RSUs under the Plan determined as of the
Termination Date, upon your acceptance of this Amendment, the Company agrees
that such prorated portion of your outstanding RSUs will continue to vest
according to their original schedules and any agreed amendments to said equity
plan and award agreements as if you continued employment with the Company after
your Termination Date, provided that such vesting shall occur at such times
solely if you are then in compliance with the provisions of the Release
Agreement. For the avoidance of doubt, however, you will not be treated as
continuing in employment with the Company after the Termination Date for
purposes of the Change of Control provisions of the Plan and the Agreements.
Employee’s exclusion from receiving the benefits of the Change of Control
provisions of the Plans and Agreements shall not diminish nor terminate the
other rights and benefits provided to Employee regarding RSUs and in lieu of
TSRs under the Apache Corporation Employee Release and Settlement Agreement
between Employee and Apache Corporation.

 

Affected Awards:

Prorated portion of your outstanding RSUs under the Plan as of the Termination
Date as set forth in Annex A.

 

Plan:

Apache Corporation 2011 Omnibus Equity Compensation Plan, as amended

 

1



--------------------------------------------------------------------------------

Acceptance:

Please indicate your acceptance of this Amendment by executing the attached
Amendment and returning it to Margery M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plan. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of continued vesting of the prorated portion of
your outstanding RSUs, you will be treated as terminating from employment with
the Company on the Termination Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment of Restricted Stock Unit Agreements

This Amendment to the Restricted Stock Unit Award Agreements is entered into in
connection with the Recipient’s release from service with Apache Corporation
(together with its Affiliates, the “Company”) effective November 30, 2015 (the
“Termination Date”) and the terms of the release and settlement agreement
between the Recipient and the Company (the “Release Agreement”) and governs all
outstanding RSUs under the Plan and the Agreements, determined as of the
Termination Date, between the Company and the Recipient.

 

  1. Section 3 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Release Agreement. Notwithstanding the provisions of Section 3 of any Agreement
or the provisions of the Grant Notices or the Plans to the contrary, for
purposes of continued vesting of the prorated portion of your outstanding RSUs,
the Recipient’s employment shall be deemed to continue with the Company
following the Termination Date provided that the Recipient remains in compliance
with the provisions of the Release Agreement. The Recipient shall immediately
notify the Company of any future change in address or other contact information.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Recipient and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed,
and accepted, effective as of November 30, 2015.

 

APACHE CORPORATION     THOMAS E. VOYTOVICH, RECIPIENT By:  

/s/ Margery M. Harris

    By:  

/s/ Thomas E. Voytovich

  Margery M. Harris       Thomas E. Voytovich   Executive Vice President,      
  Human Resources      

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2



--------------------------------------------------------------------------------

Apache Corporation

Prorated Portion of Unvested Awards

Thomas E. Voytovich

Annex A

Restricted Stock Units (RSUs)

 

Grant

   Grant
Date      Last
Vesting
Date      Next
Vesting
Date      Prorated
Portion of
Award     Next Tranche
of Awards
Vesting      Prorated
Awards Based
on Days  

2012 RSU

     05/22/12         05/22/15         05/22/16         52 %      1,215        
637   

2013 RSU

     05/16/13         05/16/15         05/16/16         54 %      2,977        
1,610   

2014 RSU

     05/13/14         05/13/15         05/13/16         55 %      4,843        
2,659   

2015 RSU

     06/15/15         06/15/15         06/15/16         46 %      8,311        
3,814                 

 

 

    

 

 

 

Subtotal

                17,346         8,720   

 

3